Title: To George Washington from Oliver Wolcott, Jr., 9 March 1798
From: Wolcott, Oliver Jr.
To: Washington, George

 

Dear Sir
Phila[delphia] March 9 1798

I have just recd a Letter for you from General Putnam which he put under cover to me in answer to one transmitted by the request of Mr McHenry.
Dispatches have been recd from the Envoys but the contents are yet but partially known; it is certain that no progress towards an accomodation has been made, & not a hope of success exists while the present men, shall continue at the helm of affairs—The system of France is the most violent, presumptuous & profligate, which the annals of mankind have disclosed; and no nation within the reach of their power can expect any thing either from their justice or moderation.
Mrs Wolcott joins me in respects to Mrs Washington & Miss Custis. I have the honour to be with perfect deference

Oliv. Wolcott.

